Case 3:13-cv-02941-MAS-TJB Document 227 Filed 11/06/19 Page 1 of 1 PageID: 6274


                           SILLS CUMMIS & GROSS
                                             A PROFESSIONAL CORPORATION



                                              The Le gal Ce nter
                                          One Ri ver fr ont Pl a za
                                     New a r k, N ew Jer s e y 0 7 102- 540 0
                                              Tel : 973 - 64 3- 7 000
                                             Fa x : 9 73- 64 3- 65 00
                                                                                         101 Park Avenue, 28th Floor
                                                                                                New York, NY 10178
                                                                                                   Tel: 212-643-7000
                                                                                                   Fax: 212-643-6500
 Jeffrey J. Greenbaum
 Member                                                                              100 Overlook Center, 2nd Floor
 Admitted in NJ, NY                                                                             Princeton, NJ 08540
 Direct Dial: (973) 643-5430                                                                       Tel: 609-227-4600
 Email: jgreenbaum@sillscummis.com                                                                Fax: 609-227-4646


                                                  November 6, 2019

 By ECF

 The Honorable Tonianne J. Bongiovanni, U.S.M.J.
 United States District Court, District of New Jersey
 Clarkson S. Fisher Building & U.S. Courthouse
 402 East State Street, Room 6E
 Trenton, New Jersey 08608

         Re:     Kaplan v. Saint Peter’s Healthcare System
                 Civil Action No. 13-2941 (MAS)(TJB) – Status Update

 Dear Judge Bongiovanni:

         I write jointly on behalf of all counsel pursuant to Your Honor's Order that we provide a
 status report today on where we stand with the continuing discovery. Plaintiff propounded 23
 requests for the production of documents and 25 requests for admission, and defendants are
 currently working on providing responses, which are due Monday, November 25, 2019. In
 addition, the parties are discussing ESI search terms and custodians, and will be in a position to
 determine whether they will need the Court's assistance regarding that issue within the next 2
 weeks or so.

         We appreciate the Court's continuing interest in this matter and willingness to assist in
 resolving any issues that may occur.

                                                              Respectfully yours,

                                                              /s/ Jeffrey J. Greenbaum

                                                              JEFFREY J. GREENBAUM

 cc: Scott M. Lempert, Esq.
     All Counsel (by ECF)
